DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 6 – 7 and 10 have been cancelled. Claims 1 – 3 have been amended. Claims 4 – 5 and 8 – 9 are as previously presented. Claims 11 – 21 are new.

Response to Amendment
	The amendment filed on 2/2/2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) rejection of claims 1 – 9.

Election/Restrictions
Newly submitted claims 13 – 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claims 13 – 21 are directed to a process, and the invention originally claimed is directed to an apparatus. The apparatus as claimed can be used to practice another materially different process such as any process involving the containment of a substance. For example, the apparatus as claimed can be used as a container in a process of planting a vegetable.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 – 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
Claim 3 recites, “wherein the wall has a maximum height is 4.8 cm”. Examiner suggests replacing “is” with “of”.
     Claim 11 recites, “not greater than a 40 percent”. Examiner suggests removing the word “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 8 – 9, and 11 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the term “microwave-safe.” The specification as filed does not include the term “microwave-safe,” and does not provide a written description of what is meant by the term “microwave-safe.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 – 5, 8 – 9, and 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “microwave-safe” in the phrase “metal microwave-safe food-heating container.” It is unclear what constitutes “microwave-safe.” For example, can a container be considered “microwave-safe” if, during a microwaving process, a spark occurs but does not result in a fire, damage, etc.? Can a container be considered “microwave-safe” if a certain event (spark, fire, damage, or other event) does not occur if the microwave energy is only applied for a relatively small amount of time, and/or at a relatively small power level?
Claim 11 recites, “wherein the height of the container is not greater than a 40 percent of the wavelength of the radiation emitted by a microwave oven and wherein the wavelength of the radiation emitted by the microwave oven is about 12 cm.” The term "about" is a relative term which renders the claim indefinite. The term "about 12 cm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The language of claim 11 indicates that the height of the container is not greater than 40 percent of ‘about 12 cm.’ Therefore, this language indicates that the height of the container is not greater than about 4.8 cm. It is unclear what height reads on a height of ‘about 4.8 cm.’ For example, is 4.81 cm, or 4.9 cm, or 5.0 cm, etc. included in the range 'not greater than about 4.8 cm'? It is noted that if claim 11 is amended to remove the term "about", then claim 11 will be fundamentally a duplicate of claim 3.
Claim 12 recites, “wherein the support section is substantially horizontally planar.” The term "substantially" is a relative term which renders the claim indefinite. The term "substantially horizontally planar " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far from horizontally planar the support section can deviate and still be considered ‘substantially horizontally planar.’
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 9, and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 5,961,872). 
Regarding claim 1, Simon discloses a metal microwave-safe food-heating container [Title; Col. 4, lines 29-31] that comprises an integrally molded body (“Preferably, the portion of the container which is metal is formed from aluminum, aluminum alloy, or coated steel and is manufactured in accordance with known container-forming techniques. For example, an aluminum or aluminium-alloy container typically is formed by die stamping, whereas a steel "tin" can typically is formed from a plurality of shaped parts which are joined by welding” [Col. 5, line 64 – Col. 6, line 3]; formed by die stamping, rather than being formed from a plurality of parts, indicates integrally molded) which in turn comprises: a base enabling the metal microwave-safe food-heating container to rest on a surface (see annotated Fig. 6, below); and a wall extending from a perimeter of the base to hold products (see annotated Fig. 6, below); each of the angles formed by the inner part of the metal microwave-safe food-heating container being formed by an arcuate section having a radius of at least 0.5 mm and being defined by an angle of intersection of tangents to the arcuate section taken at ends of the arc of the arcuate section (Applicant has stated that, with regard to the location and radius of the claimed arcuate section, wherever the arcuate section has a radius of at least 0.5 mm, that is the arcuate section. In other words, the arcuate section is defined by a radius of at least 0.5 mm (see interview summary dated 2/25/2020). Therefore, the metal container of Simon has arcuate sections having a radius of at least 0.5 mm. Furthermore, Applicant’s claimed radius 

    PNG
    media_image1.png
    338
    742
    media_image1.png
    Greyscale

Fig. 6 of Simon
The embodiment of Fig. 6 of Simon does not expressly disclose wherein all the angles formed by the inner part of the metal microwave-safe food-heating container are equal to or greater than 90°.
However, Simon discloses that the bottom of the metal container can be domed as in Fig. 6, or can be “a planar bottom” [Col. 6, line 64 – Col. 7, line 15], and wherein the sidewall is angled outwardly from the interior [shown in Fig. 6 and described in claim 5]. Simon also discloses the following: “Skilled practitioners recognize that discontinuities in containers which are not microwave-transparent may cause arcing because microwave radiation becomes concentrated at such intersections. Such discontinuities occur, for example, at the intersection of the bottom and a side wall, and at the intersection of a plurality of side walls. Preferably, therefore, containers manufactured in accordance with this invention are shaped to avoid such discontinuities, i.e., intersections of surfaces are formed with rounded surfaces rather than angular intersections” [Col. 5, lines 44-53].
Therefore, given Simon’s teaching of a metal container with a planar bottom, a sidewall that extends outwardly from the bottom, and the teaching to avoid discontinuities at the intersection of the bottom and the sidewall to prevent arcing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein all the angles formed by the inner part of the container are equal to or greater than 90°. This is merely a change in the shape of 

As described above, Fig. 6 of Simon discloses a base enabling the metal microwave-safe food-heating container to rest on a surface, and a wall extending from a perimeter of the base to hold products, wherein the wall is joined to the base and to an edge of the metal microwave-safe food-heating container. Fig. 6 does not expressly disclose wherein the base comprises three sections formed by a support section, a transition section and a bottom section, and wherein the wall is divided into at least three wall sections, wherein the at least three wall sections include a first wall section, a second wall section, and a third wall section, where the first wall section is joined to the support section of the base, and the second wall section joins the first wall section with the third wall section, which in turn is joined to an edge of the metal microwave-safe food-heating container.
However, the inclusion of a base with three sections, and the inclusion of a wall with three sections are merely changes in the shape of the container. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B. Additionally, in the field of metal containers that are utilized in a microwave, it is known to have metal containers of different shapes and sizes. For example, Simon discloses various shapes and angles of containers that are utilized in a microwave (Fig. 1, Fig. 6).

In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “food-heating.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed 

Regarding claim 2, Simon teaches further comprising the edge at the upper part to receive a cover (see annotated Fig. 6, showing the edge at the upper part receiving cover 6; [Col. 9, line 32]).

Regarding claim 3, Simon teaches wherein the wall has a maximum height of 4.8 cm (“the wavelength of microwave radiation having a frequency of 2450 MHz is about 122 mm. Thus, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is preferably less than about 48.8 mm. Preferably, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is less than about 42.7 mm. More preferably, the height of a container is less than about 36.6 mm, and most preferably, less than about 30.5 mm” [Col. 6, lines 47-55]).

Regarding claim 4, Simon does not expressly teach wherein the container has a capacity of between 98 ml and 156 ml. However, the container of Simon is capable of holding a volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the container has a capacity of between 98 ml and 156 ml, since the courts have held the following: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently 

Regarding claim 5, Simon teaches wherein the height is between 35 mm and 40 mm depending on the capacity (“the wavelength of microwave radiation having a frequency of 2450 MHz is about 122 mm. Thus, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is preferably less than about 48.8 mm. Preferably, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is less than about 42.7 mm. More preferably, the height of a container is less than about 36.6 mm, and most preferably, less than about 30.5 mm” [Col. 6, lines 47-55]).

Regarding claim 8, Simon does not expressly teach wherein the edge has a diameter from 73 mm to 84 mm depending on the capacity. However, Simon teaches an edge as described above, which has a diameter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the edge has a diameter from 73 mm to 84 mm depending on the capacity, since the courts have held the following: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would 

Regarding claim 9, Simon teaches wherein the container comprises a cover of a type that can be placed in a microwave oven (“The object to be heated is placed in the metal container through the opening, the cap is placed over the opening, and the object and container are exposed to microwave radiation for a time sufficient to heat the object [Col. 4, lines 37-40]).

Regarding claim 11, Simon discloses wherein the height of the container is not greater than a 40 percent of the wavelength of the radiation emitted by a microwave oven and wherein the wavelength of the radiation emitted by the microwave oven is about 12 cm (“the wavelength of microwave radiation having a frequency of 2450 MHz is about 122 mm. Thus, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is preferably less than about 48.8 mm. Preferably, the height of a container to be utilized in a typical microwave oven which operates at 2450 MHz is less than about 42.7 mm. More preferably, the height of a container is less than about 36.6 mm, and most preferably, less than about 30.5 mm” [Col. 6, lines 47-55]).

Regarding claim 12, Simon does not expressly disclose wherein the support section is substantially horizontally planar.
However, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Claims 1 – 5, 8 – 9, and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 5,961,872) in view of Saunders (US 4,875,597).
Regarding claim 1, and as an alternative to the above rejection of claim 1, Simon discloses a metal microwave-safe food-heating container [Title; Col. 4, lines 29-31] that comprises an integrally molded body (“Preferably, the portion of the container which is metal is formed from aluminum, aluminum alloy, or coated steel and is manufactured in accordance with known container-forming techniques. For example, an aluminum or aluminium-alloy container typically is formed by die stamping, whereas a steel "tin" can typically is formed from a plurality of shaped parts which are joined by welding” [Col. 5, line 64 – Col. 6, line 3]; formed by die stamping, rather than being formed from a plurality of parts, indicates integrally molded) which in turn comprises: a base enabling the metal microwave-safe food-heating container to rest on a surface (see annotated Fig. 6, above); and a wall extending from a perimeter of the base to hold products (see annotated Fig. 6, above); each of the angles formed by the inner part of the metal microwave-safe food-heating container being formed by an arcuate section having a radius of at least 0.5 mm and being defined by an angle of intersection of tangents to the arcuate section taken at ends of the arc of the arcuate section (Applicant has stated that, with regard to the location and radius of the claimed arcuate section, wherever the arcuate section has a radius of at least 0.5 mm, that is the arcuate section. In other words, the arcuate section is defined by a radius of at least 0.5 mm (see interview summary dated 2/25/2020). Therefore, the metal container of Simon has arcuate sections having a radius of at least 0.5 mm. Furthermore, Applicant’s claimed radius of at least 0.5 mm was calculated by Applicant using an incorrect equation (please see the ‘Response to Arguments’ section of the Office action dated 9/27/2019). Therefore, while there may exist a critical value for a radius of arcuate sections within the metal container (such that arcing does not occur when the metal container is heated), this claimed value of at least 0.5 mm for the radius of each arcuate section is not the critical value). 

The embodiment of Fig. 6 of Simon does not expressly disclose wherein all the angles formed by the inner part of the metal microwave-safe food-heating container are equal to or greater than 90°.
However, Simon discloses that the bottom of the metal container can be domed as in Fig. 6, or can be “a planar bottom” [Col. 6, line 64 – Col. 7, line 15], and wherein the sidewall is angled outwardly from the interior [shown in Fig. 6 and described in claim 5]. Simon also discloses the following: “Skilled practitioners recognize that discontinuities in containers which are not microwave-transparent may cause 
Therefore, given Simon’s teaching of a metal container with a planar bottom, a sidewall that extends outwardly from the bottom, and the teaching to avoid discontinuities at the intersection of the bottom and the sidewall to prevent arcing, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein all the angles formed by the inner part of the container are equal to or greater than 90°. This is merely a change in the shape of the container of Fig. 6, both of which are metal containers capable of being used in a microwave oven. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

As described above, Fig. 6 of Simon discloses a base enabling the metal microwave-safe food-heating container to rest on a surface, and a wall extending from a perimeter of the base to hold products, wherein the wall is joined to the base and to an edge of the metal microwave-safe food-heating container. Fig. 6 does not expressly disclose wherein the base comprises three sections formed by a support section, a transition section and a bottom section, and wherein the wall is divided into at least three wall sections, wherein the at least three wall sections include a first wall section, a second wall section, and a third wall section, where the first wall section is joined to the support section of the base, and the second wall section joins the first wall section with the third wall section, which in turn is joined to an edge of the metal microwave-safe food-heating container.
However, the inclusion of a base with three sections is merely a change in the shape of the container. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B. Additionally, in the field of metal containers that are utilized in a microwave, it is known to have metal 
Saunders is related to a metal container that can be safely heated in a microwave oven [Col. 1, lines 4-12]. Saunders discloses a wall divided into at least three wall sections, wherein the at least three wall sections include a first wall section, a second wall section, and a third wall section, where the first wall section is joined to a base, and the second wall section joins the first wall section with the third wall section, which in turn is joined to an edge of a metal microwave-safe food-heating container (see annotated Fig. 6 of Saunders below; additionally, Fig. 6 of Saunders is drawn with sufficient specificity such that one of ordinary skill in the art would recognize that the inner angles between the first wall section and the second wall section, and the inner angles between the second wall section and the third wall section are greater than 90°).

    PNG
    media_image2.png
    333
    497
    media_image2.png
    Greyscale

Fig. 6 of Saunders
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wall is divided into at least three wall sections, wherein the at least three wall sections include a first wall section, a second wall section, and a third wall section, where the first wall section is joined to a base, and the second wall section joins the first wall section with the third wall section, which in turn is joined to an edge of a metal microwave-safe food-heating container. This is merely a change in the shape of the wall disclosed by Simon. Both the metal container of Simon and the metal container of Saunders are described as being utilized in a microwave 

In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “food-heating.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claims 2 – 5, 8 – 9, and 11 – 12, please see the above rejections of these claims with regard to Simon’s teachings and/or statements regarding obviousness to include the limitations of these claims.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered.
On pages 7 – 9, Applicant argues against the rejection of claim 1 over Carpenter in view of Simon. 
However, this argument is moot because the new grounds of rejection do not rely on the Carpenter reference.

On pages 11 – 13, Applicant argues against Simon’s disclosure of a container “wherein all the angles formed by the inner part of the container are equal to or greater than 90°.” Applicant states, 
However, as stated in the rejection of claim 1, Simon discloses not only that the container of Simon is “shaped to avoid such discontinuities, i.e., intersections of surfaces are formed with rounded surfaces rather than angular intersections” [Col. 5, lines 44-53]”, but also that the bottom of the metal container can be “a planar bottom” [Col. 6, line 64 – Col. 7, line 15], and wherein the sidewall is angled outwardly from the interior [shown in Fig. 6 and described in claim 5]. The disclosure by Simon of a metal container with a planar bottom, the sidewall angled outwardly from the interior, and the teaching to avoid discontinuities at the intersection of the bottom and the sidewall indicates a metal container with inner angles that are greater than 90°.

On page 13, Applicant states, “Simon does not disclose nor suggest a wall having at least three wall sections.”
However, Simon has not been relied upon for the teaching of this limitation.

On page 13, Applicant refers to Simon’s disclosure of a preferred shape for the bottom of the container, stating, ‘Simon specifies that "The preferred shape of the bottom of the container depends upon the object to be heated therein. If the object tends to retain its shape during heating (for example, a piece of meat), the bottom can be essentially planar. However, for most foodstuffs and other objects which do not essentially retain their shape, it is not preferable to utilize a planar bottom."’
However, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.” MPEP § 2123-I.

On page 14, Applicant states, “Simon suggests different shapes of the base depending on the foodstuffs that are going to be heated; however, none of these configurations meets all the features that are claimed in the claim 1 as explained below. 

“2.       For those embodiments wherein Simon suggests that only a portion of the base is planar, then we can observe a container in which the support sections do not conform angles equal or greater than 900, as can be observed, for example, in the figure 1 of Simon”.
However, the current rejections are not made with regard to Applicant’s configuration “2” described above. Additionally, the current rejections do not rely on Simon’s teaching of a base comprising three sections formed by a support section, a transition section, and a bottom section. As described in the rejections of claim 1 above, a base comprising these three sections is merely a change in the shape of the container. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

On pages 14 – 16, Applicant states, “a person so skilled in the art would not be able to obtain the claimed invention form the disclosure of Simon in view of Saunders since these documents fail in disclose or suggest a metal container comprising three sections with a wall comprising three sections and where all the angles formed by the inner part of the container are equal to or greater than 90°. As demonstrated above, Simon does not disclose the combination of these three features. Saunders do not overcome the failures of Simon, Saunders shows embodiments wherein the intersection of the base section with the first wall section has angles of less than 90° as shown, for example in the figures 6 and 10 of Saunders. As can be observed in the figures 6 and 10 of Saunders, it is possible to provide angles that are less than 90 degrees. Furthermore, there is not any disclosure in Saunders specifying or suggesting that there is essential that the inner angles be equal or greater than 90 degrees. 
In contrast, the present application states that it is essential that said angles be equal or higher than 90 degrees, otherwise, the electromagnetic waves would be reflected, thus damaging the oven. (see page 8 lines 10 to 14 of the present application). Furthermore, as shown in the table 6 of the page 20 of the application, for those containers with inner angles with less than 90 degrees, there was the presence 
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Both Simon and Saunders disclose metal containers that are designed to be utilized in a microwave oven. The modification of Simon to include a wall with three wall sections, or to include a base with three sections, is merely a change in the shape of the metal, microwaveable container of Simon.

On page 17, Applicant states, “applicant respectfully disagrees with the Examiner that "while there may exist a critical value for a radius of arcuate sections within the metal container (such that arcing does not occur when the metal container is heated), this claimed value of at least 0.5 mm for the radius of each arcuate section is not the critical value" because "applicant's claimed radius of at least 0.5 mm was calculated by Applicant using an incorrect equation." Applicant did inadvertently use an incorrect equation in the remarks submitted with an amendment filed September 12, 2019. However, it would be incorrect to conclude that applicant must have therefore used the same incorrect equation five years previously, in 2014, in preparing the PCT application of which the present US application is a national phase. In fact, applicant's specification disproves this theory by revealing that the critical radius was established experimentally (see Tables 2 and 4), and furthermore the incorrect equation does not appear in the specification.”
based on an incorrect equation. Applicant has provided no indication that the critical radius was established using a correct equation, or any other means of establishing the critical radius other than with the incorrect equation. Finally, it is noted that Applicant has stated that, with regard to the location and radius of the claimed arcuate section, wherever the arcuate section has a radius of at least 0.5 mm, that is the arcuate section. In other words, the arcuate section is defined by a radius of at least 0.5 mm (see interview summary dated 2/25/2020). Therefore, in the relevant prior art, wherever there exists an arcuate section having a radius of at least 0.5 mm, that can be considered as “an arcuate section having a radius of at least 0.5 mm and being defined by an angle of intersection of tangents to the arcuate section taken at ends of the arc of the arcuate section” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761